Case 19-00221-elf          Doc 14      Filed 04/20/20 Entered 04/20/20 15:21:00                      Desc Main
                                       Document      Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Bruno Marco Carbone                               : CHAPTER 7
                                                         :
                                                         :
              Debtor                                     : CASE NO. 18-13043-ELF
                                                         :
                                                         :
John Antonucci                                           :
                                                         : ADVERSE NO. 19-221-ELF
            v.                                           :
                                                         :
Salvatore Carbone                                        :
                                                         :

                                                    ORDER

       AND NOWWhis WKGD\RI$SULOWKH3ODLQWLII V

0RWLRQIRUDn (xtension of 7ime to file an $mended &omplaint

ishereby *5$17(',13$57$1''(1,(',13$57. Plaintiff LV

*5$17('DQH[WHQVLRQXQWLO0D\WRILOHDQ$PHQGHG

&RPSODLQW




                                               ______________________________________
                                                ERIC L. FRANK
                                                U.S. BANKRUPTCY JUDGE

 _________________________________________________________________________________
 *         The extension granted is far less than the 60 days requested by Plaintiff's counsel. Notwithstanding the understandable
 difficulties in the practice of law created by the COVID-19 pandemic (described in the Motion in general and generic
 fashion), in the circumstances presented in this adversary proceeding, no justification for such a lengthy extension have
 been presented.

          Further, I presume that any pre-filing investigation was completed before the initial Complaint
 was filed and even the initial Complaint included a fairly detailed exposition of the facts that form the basis of the
 request for a revocation of the Debtor's discharge. Based on the rationale provided for the dismissal of the initial
 Complaint, minimal legal work appears necessary if the Plaintiff wishes to continue prosecuting the objection to discharge
 and therefore, intends to file an Amended Complaint.
